   4:18-cv-03132-JMG-MDN Doc # 17 Filed: 02/15/19 Page 1 of 2 - Page ID # 74




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

ROBERT BAILEY,

                       Plaintiff,                                        4:18CV3132

        vs.                                                 FINAL PROGRESSION ORDER

CITY OF BELLEVUE, NEBRASKA, a
political subdivision of the State of
Nebraska;

                       Defendant.

        A Planning Conference was held in this matter on February 15, 2019, with counsel for the
parties. Pursuant to Fed. R. Civ. P. 16 concerning matters of importance in scheduling this case,
and in accordance with the matters discussed at the Conference,

       IT IS ORDERED:

       1)     The jury trial of this case is set to commence before John M. Gerrard, Chief United
              States District Judge, in Courtroom 1, United States Courthouse, Lincoln,
              Nebraska, at 9:00 a.m. on February 3, 2020, or as soon thereafter as the case may
              be called, for a duration of four (4) trial days. This case is subject to the prior trial
              of other civil cases that may be scheduled for trial before this one. Jury selection
              will be held at the commencement of trial.

       2)     The Pretrial Conference shall be held before the undersigned magistrate judge on
              January 17, 2020, at 10:00 a.m., and will be conducted in chambers. The parties’
              proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
              nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on January 10, 2020.

       3)     A telephonic conference to discuss the status of case progression and the parties’
              interest in settlement will be held with the undersigned magistrate judge on May
              16, 2019, at 11:00 a.m. by telephone. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference.

       4)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is May 31, 2019. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by June 14, 2019.
              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference to discuss the parties’ dispute.

       5)     The deadlines to identify expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:
    4:18-cv-03132-JMG-MDN Doc # 17 Filed: 02/15/19 Page 2 of 2 - Page ID # 75




                            For the plaintiff:                             May 31, 2019
                            For the defendant:                             July 1, 2019

         6)       The deadlines to complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                             May 31, 2019
                            For the defendant:                             July 1, 2019
                            Plaintiff’s rebuttal:                          July 31, 2019

         7)       The deposition deadline is July 31, 2019.

         8)       The deadline for filing motions to dismiss and motions for summary judgment is
                  August 30, 2019.

         9)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is September 30, 2019.

         10)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         11)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         12)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.


         Dated this 15th day of February, 2019.

                                                                 BY THE COURT:


                                                                 s/ Michael D. Nelson
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
